          Case 1:20-cr-00412-AT Document 123 Filed 08/10/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    August 10, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Brian Kolfage, 20 Cr. 412 (AT)

Dear Judge Torres:

         The Government respectfully submits this letter to inform the Court that the Honorable M.
Casey Rodgers, United States District Judge for the Northern District of Florida, has rescheduled
the trial in United States v. Brian G. Kolfage, 21 Cr. 29 (MCR) (N.D. Fla.), for March 9, 2022.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                     By:
                                             Nicolas Roos
                                             Alison G. Moe
                                             Robert B. Sobelman
                                             (212) 637-2421/2225/2616

Cc:    Harvey A. Steinberg, Esq. (by ECF)
